Exhibit 10.2
 




 


 


CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2018-1,
as Issuer,
 
MECHANICS BANK,
as Administrator,
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 


 
ADMINISTRATION AGREEMENT
 
Dated as of June 1, 2018



 


 



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
Page
 
Section 1.
Capitalized Terms; Interpretive Provisions
1
Section 2.
Duties of the Administrator
1
Section 3.
Records
8
Section 4.
Compensation
8
Section 5.
Additional Information to be Furnished to the Issuer
8
Section 6.
Independence of the Administrator
8
Section 7.
No Joint Venture
8
Section 8.
Other Activities of the Administrator
8
Section 9.
Term of Agreement; Resignation and Removal of Administrator
8
Section 10.
Action Upon Termination, Resignation or Removal
10
Section 11.
Notices
10
Section 12.
Amendments
11
Section 13.
Successors and Assigns
11
Section 14.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
12
Section 15.
Table of Contents and Headings
12
Section 16.
Counterparts
13
Section 17.
Severability
13
Section 18.
Limitation of Liability of Owner Trustee
13
Section 19.
Third-Party Beneficiary
13
Section 20.
Nonpetition Covenant
13
Section 21.
Liability of Administrator
13
Section 22.
Relocation
14
Section 23.
Patriot Act
14
       EXHIBITS       Exhibit A – Form of Power of Attorney A-1      



 
i

--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT, dated as of June 1, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
among California Republic Auto Receivables Trust 2018-1, a Delaware statutory
trust (the “Issuer”), Mechanics Bank, a California corporation authorized to
transact a banking business (“Mechanics Bank”), as administrator (the
“Administrator”), Wilmington Trust, National Association, a national banking
association, as owner trustee (the “Owner Trustee”), and U.S. Bank National
Association, a national banking association, not in its individual capacity but
solely as Indenture Trustee (the “Indenture Trustee”).
 
WHEREAS, the Issuer was established as a separate statutory trust in accordance
with the Delaware Statutory Trust Act, 12 Del. C. § 3806(1)(b), et seq. and is
governed pursuant to a second amended and restated trust agreement, dated as of
June 1, 2018 (the “Trust Agreement”), between California Republic Funding, LLC,
a Delaware limited liability company (“Depositor”), and the Owner Trustee;
 
WHEREAS, the Issuer is issuing certain notes (the “Notes”) pursuant to an
indenture, dated as of June 1, 2018 (the “Indenture”), between the Issuer and
the Indenture Trustee;
 
WHEREAS, pursuant to a sale and servicing agreement, dated as of June 1, 2018
(the “Sale and Servicing Agreement”), among the Issuer, the Depositor, Mechanics
Bank and the Indenture Trustee, the Issuer is required to perform certain duties
in connection with the Notes and the collateral pledged as security therefor
pursuant to the Indenture;
 
WHEREAS, the Issuer, the Indenture Trustee and the Owner Trustee desire that the
Administrator perform certain duties of the Issuer and the Owner Trustee under
the Sale and Servicing Agreement and the Indenture and to provide such
additional services consistent with the terms of this Agreement as the Issuer
and the Owner Trustee may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:
 
Section 1.  Capitalized Terms; Interpretive Provisions.  Capitalized terms used
herein that are not otherwise defined shall have the meanings ascribed thereto
in Appendix A to the Sale and Servicing Agreement, which Appendix is hereby
incorporated into and made a part of this Agreement.   Appendix A also contains
rules as to usage applicable to this Agreement.
 
Section 2.  Duties of the Administrator.
 
(a)            Duties With Respect to the Issuer.  The Administrator agrees to
perform all its duties as Administrator and, except as specifically excluded
herein, agrees to perform all the duties of the Issuer and the Owner Trustee
under the Issuer Basic Documents.  In addition, the Administrator shall consult
with the Owner Trustee regarding the duties of the Issuer or the Owner Trustee
under the Issuer Basic Documents.  The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee
1

--------------------------------------------------------------------------------

when action is necessary to comply with the respective duties of the Issuer and
the Owner Trustee under the Issuer Basic Documents.  The Administrator shall
prepare for execution by the Issuer, or shall cause the preparation by other
appropriate persons of, all such documents, reports, notices, filings,
instruments, certificates and opinions that it shall be the duty of the Issuer
or the Owner Trustee to prepare, file or deliver pursuant to the Issuer Basic
Documents.
 
In addition, the Administrator shall take or cause the Issuer to take all action
that is the duty of the Issuer to take pursuant to the Sale and Servicing
Agreement and the other Issuer Basic Documents, except (i) any such duties that
constitute Non-Ministerial Matters (as such term is defined in Section 2(c)),
(ii) duties that are expressly identified to be performed by the Owner Trustee
or another Person on behalf of the Issuer, (iii) duties constituting payment
obligations of the Issuer, including duties under Article Five of the Sale and
Servicing Agreement and (iv) duties under Section 3.01 of the Indenture.
 
In furtherance of the foregoing, the Administrator shall take all appropriate
action that the Issuer or the Owner Trustee is required to take pursuant to the
Indenture, including such of the foregoing as are required with respect to the
following matters under the Indenture (parenthetical section references are to
Sections of the Indenture unless otherwise specified):
 
(i)            the preparation of or obtaining of the documents and instruments
required for authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);
 
(ii)            the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Register (Section 2.04);
 
(iii)            the delivery to the Indenture Trustee of sufficient information
about the parties and/or transactions so the Indenture Trustee can determine
whether it has tax related obligations under Applicable FATCA Law (Section
2.09(f));
 
(iv)            the duty to cause an office to be maintained in St. Paul,
Minnesota, for registration of transfer or exchange of Notes (Section 3.02);
 
(v)            the duty to cause newly appointed Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust and directing any Paying Agent to pay to the
Indenture Trustee all sums held in trust by such Paying Agent (Section 3.03);
 
(vi)            the direction to Paying Agents, if any, other than the Indenture
Trustee, to deposit monies with the Indenture Trustee (Sections 3.03 and 4.03);
 
(vii)            the obtaining and preservation of the Issuer’s qualifications
to do business in each jurisdiction where such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the Notes
and the Collateral (Section 3.04);
 
2

--------------------------------------------------------------------------------

(viii)            the preparation of all supplements and amendments to the
Indenture and all UCC financing statements, continuation statements, instruments
of further assurance and other instruments and the taking of such other action
as is necessary or advisable to protect the Collateral as set forth in the
Indenture and to obtain and maintain, for the benefit of the Indenture Trustee
on behalf of the Noteholders, a first Lien on, and a first priority, perfected
security interest in, the Collateral (Section 3.05);
 
(ix)            the delivery of the Opinion of Counsel on the Closing Date and
the annual delivery of Opinions of Counsel as to the Collateral, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.06 and 3.09);
 
(x)            the delivery of an Officer’s Certificate of the Issuer to the
Indenture Trustee concerning the identity of each Person with whom the Issuer
has contracted to perform its duties under the Indenture (Section 3.07(b));
 
(xi)            the delivery of written notice to the Indenture Trustee, the
Rating Agencies and Noteholders of a Servicer Termination Event under the Sale
and Servicing Agreement and, if such Servicer Termination Event arises from the
failure of the Servicer to perform any of its duties under the Sale and
Servicing Agreement, the taking of all reasonable steps available to remedy such
failure (Section 3.07(d));
 
(xii)            the delivery of notice to the Indenture Trustee and the
Noteholders of the termination of the Servicer’s rights and powers pursuant to
the Sale and Servicing Agreement and, as soon as a Successor Servicer is
appointed, the delivery of written notice to the Indenture Trustee and the
Noteholders of such appointment (Section 3.07(e));
 
(xiii)            the preparation and obtaining of documents and instruments
required for the conveyance or transfer by the Issuer of its properties or
assets (Section 3.10(b));
 
(xiv)            the duty to cause the Servicer to comply with the Sale and
Servicing Agreement (Section 3.12);
 
(xv)            the delivery of written notice to the Indenture Trustee and the
Rating Agencies of each Event of Default, each default on the part of the
Seller, the Servicer or the Depositor under the Sale and Servicing Agreement and
each default on the part of the Seller or the Purchaser under the Receivables
Purchase Agreement (Section 3.17);
 
(xvi)            the preparation and maintenance of documents and other written
information required for certain United Stated federal income tax purposes
(Section 3.21);
 
(xvii)            the monitoring of the Issuer’s obligations as to the
satisfaction and discharge of the Indenture and the preparation of an Officer’s
Certificate and the obtaining of an Opinion of Counsel relating thereto (Section
4.01);
 
3

--------------------------------------------------------------------------------

(xviii)            the preparation, obtaining or filing of the instruments,
opinions and certificates and other documents required for the release of
Collateral (Section 4.04);
 
(xix)            the compliance with Section 5.04 of the Indenture with respect
to the sale of the Collateral in a commercially reasonable manner if an Event of
Default shall have occurred and be continuing (Section 5.04(a));
 
(xx)            the requesting of information to facilitate compliance by the
Issuer with Rule 15Ga-1 under the Exchange Act (Section 6.05(b));
 
(xxi)            the delivery to the Indenture Trustee of the information
necessary to deliver to each Noteholder such information as may be reasonably
required to enable such Holder to prepare its United States federal and State
income tax returns (Section 6.06(b));
 
(xxii)            the preparation and delivery of notice to Noteholders of the
resignation or removal of the Indenture Trustee and the appointment of a
successor Indenture Trustee (Section 6.08);
 
(xxiii)            the preparation of any written instruments required to
confirm more fully the authority of any co-trustee or separate trustee and any
written instruments necessary in connection with the resignation or removal of
any co‑trustee or separate trustee (Sections 6.08 and 6.10);
 
(xxiv)            the furnishing to the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);
 
(xxv)            the preparation and, after execution by the Issuer, the filing
with the Commission and the Indenture Trustee of documents required to be filed
on a periodic basis with, and summaries thereof as may be required by rules and
regulations prescribed by, the Commission and the transmission of such
summaries, as necessary, to the Noteholders (Sections 7.06 and 7.07);
 
(xxvi)            the opening of one or more accounts in the Indenture Trustee’s
name and the taking of all actions necessary with respect to investment and
reinvestment of funds in the Trust Accounts (Section 8.02 of the Indenture and
Section 5.01 of the Sale and Servicing Agreement);
 
(xxvii)                          the preparation of an Issuer Request and
Officer’s Certificate and the obtaining of an Opinion of Counsel and Independent
Certificates, if necessary, for the release of the Collateral (Sections 8.04 and
8.05);
 
(xxviii)                          the preparation of Issuer Orders and the
obtaining of Opinions of Counsel with respect to the execution of supplemental
indentures and the mailing to the Noteholders and the Rating Agencies of
required notices with respect to such supplemental indentures (Sections 9.01,
9.02 and 9.03);
 
4

--------------------------------------------------------------------------------

(xxix)            the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.05);
 
(xxx)             providing, or causing the Indenture Trustee to provide,
notification to Noteholders of redemption of the Notes (Section 10.02);
 
(xxxi)            without duplication, the preparation and delivery of all
Officer’s Certificates, Independent Certificates and Opinions of Counsel with
respect to any requests by the Issuer to the Indenture Trustee to take any
action under the Indenture (Section 11.01(a));
 
(xxxii)                          the preparation and delivery of Officer’s
Certificates and the obtaining of Independent Certificates, if necessary, for
the release of property from the lien of the Indenture to the extent permitted
thereunder (Section 11.01(b));
 
(xxxiii)                          the preparation and delivery of written notice
to the Rating Agencies, upon the failure of the Issuer, the Depositor or the
Indenture Trustee to give such notification, of the information required
pursuant to Section 11.04 of the Indenture (Section 11.04);
 
(xxxiv)                          the preparation and delivery to Noteholders and
the Indenture Trustee of any agreements with respect to alternate payment and
notices in accordance with the notice provisions of such agreements (Section
11.06);
 
(xxxv)            the recording of the Indenture, if applicable (Section 11.15);
and
 
(xxxvi)                          performance by the Issuer of the covenants and
agreements set forth in Article Twelve of the Indenture applicable to the Issuer
and to otherwise comply with the terms of Article Twelve of the Indenture.
 
(b)            Additional Duties.
 
(i)            In addition to the duties set forth in Section 2(a), the
Administrator shall perform such calculations and shall (A) prepare or shall
cause the preparation by other appropriate Persons of, and (B) execute on behalf
of the Issuer or the Owner Trustee, all such documents, notices, reports,
filings, instruments, certificates and opinions that the Issuer or the Owner
Trustee are required to prepare, file or deliver pursuant to the Issuer Basic
Documents or are otherwise authorized to prepare, file or deliver pursuant to
the Basic Documents, and at the request of the Owner Trustee shall take all
appropriate action that the Issuer or the Owner Trustee are required to take
pursuant to the Issuer Basic Documents.  In furtherance thereof, the Owner
Trustee shall, on behalf of itself and of the Issuer, execute and deliver to the
Administrator and to each successor Administrator appointed pursuant to the
terms hereof, one or more powers of attorney substantially in the form of
Exhibit A hereto, appointing the Administrator the attorney-in-fact of the Owner
Trustee and the Issuer for the purpose of executing on behalf of the Owner
Trustee and the Issuer all such documents, reports, filings, instruments,
certificates and opinions referenced in this Agreement.  Subject to Section 6,
and in accordance with the direction of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Basic Documents) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.
 
5

--------------------------------------------------------------------------------

(ii)            The Administrator shall be responsible for promptly notifying
the Owner Trustee and the Certificate Paying Agent in the event that any
withholding tax is imposed on the Issuer’s payments (or allocations of income)
to a Certificateholder as contemplated in Section 5.02(d) of the Trust
Agreement.  Any such notice shall specify the amount of any withholding tax
required to be withheld by the Owner Trustee and the Paying Agent pursuant to
such provision.
 
(iii)            The Administrator shall be responsible for performance of the
duties of the Owner Trustee set forth in Section 5.04 of the Trust Agreement
with respect to, among other things, accounting and reports to
Certificateholders.
 
(iv)            To the extent that any tax withholding is required, the
Administrator shall deliver to the Owner Trustee, on or before the first Payment
Date, an Officer’s Certificate in form and substance satisfactory to the Owner
Trustee, as to whether any tax withholding is then required and, if required,
the procedures to be followed with respect thereto to comply with the
requirements of the Code.  The Administrator shall update such Officer’s
Certificate if any additional tax withholding is subsequently required or any
previously required tax withholding shall no longer be required.
 
(v)            The Administrator shall perform the duties of the Administrator
required to be performed by it under the Trust Agreement.
 
(vi)            In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the opinion of the Administrator, no
less favorable to the Issuer than would be available from unaffiliated parties.
 
(vii)            If requested by the Depositor for purposes of compliance with
its reporting obligations under the Exchange Act, the Administrator will provide
to the Depositor and the Servicer on or before March 31 of each year beginning
March 31, 2019 , the servicing criteria assessment required to be filed in
respect of the Issuer under the Exchange Act under Item 1122 of Regulation AB if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, are required to be filed in respect of the Issuer and shall
cause a firm of independent certified public accountants, who may also render
other services to the Administrator, the Servicer, the Seller or the Depositor,
to deliver to the Depositor and the Servicer the attestation report that would
be required to be filed in respect of the Issuer under the Exchange Act if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, were required to be filed in respect of the Issuer.  Such
attestation shall be in accordance with Rules 1‑02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act, including, in the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion. The Administrator and the Depositor acknowledge and agree that the
purpose of this Section is to facilitate compliance by the Depositor with the
provisions of Regulation
6

--------------------------------------------------------------------------------

AB and the related rules and regulations of the Commission.  The Depositor shall
not exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission under the Securities Act and the Exchange Act. 
The Administrator acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel or otherwise, and the
Administrator agrees to comply with all reasonable requests made by the
Depositor in good faith for delivery of information and shall deliver to the
Depositor all information and certifications reasonably required by the
Depositor to comply with its Exchange Act reporting obligations, including with
respect to any of its predecessors or successors. The obligations of the
Administrator to provide such information shall survive the removal or
termination of the Administrator as Administrator hereunder.
 
(c)            Non-Ministerial Matters.
 
(i)            With respect to matters that in the reasonable judgment of the
Administrator are Non-Ministerial (as defined below), the Administrator shall
not be under any obligation to take any action; and in any event shall not take
any action unless the Administrator shall have received instructions from the
Owner Trustee or from the Persons entitled to vote with respect thereto under
the Trust Agreement.  For the purpose of the preceding sentence, matters that
are “Non-Ministerial” shall include:
 
(A)            the initiation of any action, claim or lawsuit by the Issuer and
the compromise of any action, claim or lawsuit brought by or against the Issuer;
 
(B)            the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or Successor Servicers, or the consent
to the assignment by the Note Registrar, Paying Agent or Indenture Trustee of
its obligations under the Indenture;
 
(C)            the removal of the Owner Trustee; and
 
(D)            the removal of the Indenture Trustee and the appointment of any
successor Indenture Trustee;
 
provided, however, that the Administrator may, with the consent of the Owner
Trustee, the Indenture Trustee or the Persons entitled to vote with respect
thereto, under the Trust Agreement, take any action with respect to
Non-Ministerial matters that the Administrator, in its good faith judgment,
deems to be the best interests of the Issuer.  The Administrator shall be
entitled to be reimbursed by the Issuer for any expenses or liabilities incurred
without willful misconduct, bad faith or negligence in connection with
Non-Ministerial Matters.
 
7

--------------------------------------------------------------------------------

(ii)            Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, take any action that the
Issuer or the Owner Trustee (with the consent of Noteholders representing not
less than 51% of the Note Balance of the Controlling Class) directs the
Administrator not to take on its behalf.
 
Section 3.  Records.  The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer, the
Depositor and the Noteholders at any time during normal business hours upon
reasonable prior notice.
 
Section 4.  Compensation.  As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to a fee equal to
$5,000 per annum (the “Administration Fee”), which fee shall be paid by the
Servicer out of the Servicing Fee.
 
Section 5.  Additional Information to be Furnished to the Issuer.  The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer may reasonably request.
 
Section 6.  Independence of the Administrator.  For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or either Trustee with respect to the
manner in which it accomplishes the performance of its obligations hereunder. 
Unless expressly set forth herein or otherwise authorized by the Issuer or the
related Trustee, the Administrator shall have no authority to act for or
represent the Issuer or either Trustee in any way and shall not otherwise be
deemed an agent of the Issuer or either Trustee.
 
Section 7.  No Joint Venture.  Nothing contained in this Agreement shall (i)
constitute the Administrator and any of the Issuer, either Trustee or both
Trustees as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.
 
Section 8.  Other Activities of the Administrator.  Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer or either Trustee.
 
Section 9.  Term of Agreement; Resignation and Removal of Administrator.
 
(a)            This Agreement shall continue in force until the dissolution of
the Issuer, upon which event this Agreement shall automatically terminate.
 
8

--------------------------------------------------------------------------------

(b)            The Administrator shall not be permitted to resign from the
obligations and duties hereby imposed on it, except subject to Section 9(e) upon
the determination that such obligations and duties hereunder are no longer
permissible under Applicable Law or are in material conflict, by reason of
applicable law, with any other activities carried on by it.  Any such
determination permitting the resignation of the Administrator shall be evidenced
by an Opinion of Counsel satisfactory to the Owner Trustee to such effect
delivered to the Issuer.
 
(c)            Subject to Section 9(e), (i) the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days’ prior written
notice and (ii) the Issuer may remove the Administrator without cause by
providing the Administrator with at least 60 days’ prior written notice.
 
(d)            Subject to Section 9(e), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer if any of the following events shall occur:
 
(i)            the Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten days (or, if such default cannot be cured in such time,
shall not give within ten days such assurance of cure as shall be reasonably
satisfactory to the Issuer);
 
(ii)            a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator in any involuntary case under any
Insolvency Laws or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or ordering the winding up or liquidation of its affairs or FDIC
is appointed as conservator or receiver; or
 
(iii)            the commencement by the Administrator of a voluntary case under
any Insolvency Law, the consent by the Administrator to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property or the
making by the Administrator of an assignment for the benefit of creditors, the
failure by the Administrator generally to pay its debts as they become due or
the taking of corporate action by the Administrator in furtherance of any of the
foregoing.
 
The Administrator agrees that if any of the events specified in clauses (i),
(ii) or (iii) above shall occur, it shall give written notice thereof to the
Issuer, and the Trustees within seven days after the occurrence of such event.
 
(e)            No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer (with the consent of the Owner Trustee, which consent
shall not be unreasonably withheld), (ii) such successor Administrator shall
have agreed in writing to be bound by the terms of this Agreement in the same
manner as the Administrator is bound hereunder and (iii) the Rating Agency
Condition has been satisfied with respect to such appointment.
 
9

--------------------------------------------------------------------------------

(f)            The successor Administrator shall execute, acknowledge and
deliver a written acceptance of its appointment hereunder to the resigning
Administrator and to the Issuer.  Thereupon, subject to the provisions of
Section 9(e), the resignation or removal of the resigning Administrator shall
become effective, and the successor Administrator shall have all the rights,
powers and duties of the Administrator under this Agreement.  The successor
Administrator shall mail a notice of its succession to the Noteholders.  The
resigning Administrator shall promptly transfer or cause to be transferred all
property and any related agreements, documents and statements held by it as
Administrator to the successor Administrator and the resigning Administrator
shall execute and deliver such instruments and do other things as may reasonably
be required for fully and certainly vesting in the successor Administrator all
rights, power, duties and obligations hereunder.
 
(g)            In no event shall a resigning Administrator be liable for the
acts or omissions of any successor Administrator hereunder.
 
(h)            In the exercise or administration of its duties hereunder or
under any power of attorney, the Administrator may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, if
such agents or attorneys shall have been selected by the Administrator with due
care, provided that any such delegation shall not release the Administrator from
its obligations hereunder.
 
Section 10.  Action Upon Termination, Resignation or Removal.  Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a) or the
resignation or removal of the Administrator pursuant to Sections 9(b), (c) or
(d), respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal.  The Administrator shall forthwith upon such termination
pursuant to Section 9(a) deliver to the Issuer all property and documents of or
relating to the Notes or the Collateral then in the custody of the
Administrator.  In the event of the resignation or removal of the Administrator
pursuant to Sections 9(b), (c) or (d), respectively, the Administrator shall
cooperate with the Issuer and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.
 
Section 11.  Notices.  Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:
 
(a)            If to the Issuer or Owner Trustee, to:
 
California Republic Auto Receivables Trust 2018-1
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890-0001
Attention:  Corporate Trust Administration
 
(b)            If to the Administrator, to:
 
Mechanics Bank
1111 Civic Drive, Suite 390
Walnut Creek, California  94596
Attention:  Nathan Duda
 
10

--------------------------------------------------------------------------------

(a)            If to the Indenture Trustee, to:
 
U.S. Bank National Association
190 South LaSalle Street
7th Floor Mail Code MK-IL-SK7R
Chicago, Illinois  60603
Attention: Structured Finance – California Republic Auto Receivables Trust
2018-1
 
or to such other address as any such party shall have provided to the other
parties in writing.  Any notice required to be in writing hereunder shall be
deemed given if such notice is mailed by certified mail, postage prepaid, or
hand delivered to the address of such party as provided above.
 
Section 12.  Amendments.
 
(a)            This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the parties hereto, the written consent
of the Owner Trustee but without the consent of any Securityholders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Securityholders; provided, that no such amendment shall materially and
adversely affect the interests of any Securityholder.  This Agreement may also
be amended by the parties hereto with the written consent of Noteholders
evidencing at least 51% of the Note Balance of the Controlling Class for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Securityholders; provided, however, that no such amendment may reduce the
percentage of the Note Balance, the consent of the Holders of which is required
for this amendment, in each case without the consent of the Holders of all
Outstanding Notes adversely affected by the amendment.
 
(b)            An amendment to this Agreement shall be deemed not to materially
adversely affect the interests of any Securityholder if (i) the Person
requesting such amendment obtains and delivers to the Trustees an Opinion of
Counsel or an Officer’s Certificate of the Issuer to that effect or (ii) the
Rating Agency Condition is satisfied with respect to such amendment.
 
(c)            Prior to the execution of any amendment to this Agreement, the
Administrator shall provide each Rating Agency with written notice of the
substance of such amendment.
 
Section 13.  Successors and Assigns.  This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee, subject to satisfaction of the Rating Agency
Condition in respect thereof.  An assignment with such consent and satisfaction,
if accepted by the assignee, shall bind the assignee hereunder in the same
manner as the Administrator is bound hereunder.  Notwithstanding the foregoing,
this Agreement may be assigned by the Administrator without the consent of the
Issuer or either Trustee; provided, that such assignment is being made (i) to a
successor administrator located outside the State of
11

--------------------------------------------------------------------------------

California if the tax advisers to the Issuer have advised the Administrator in
writing that assignment of this Agreement to such successor is necessary in
order to avoid the imposition by the State of California of any tax on the gross
income of the Issuer or on dealer intangibles deemed to be held by the Issuer as
a result of the Issuer being considered to be located in California or (ii) to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Administrator; provided, further, that any such
successor organization described in clause (i) or (ii) above executes and
delivers to the Issuer and the Trustees an agreement in which such corporation
or other organization agrees to be bound hereunder by the terms of said
assignment in the same manner as the Administrator is bound hereunder.  Subject
to the foregoing, this Agreement shall bind any successors or assigns of the
parties hereto.
 
Each of the parties hereto hereby acknowledges, consents and agrees to any
transfer (including assignment, mortgage, pledge or grant of a security
interest) by the Issuer to the Indenture Trustee and the Noteholders in
accordance with the terms of the Indenture of all of the Issuer’s rights
hereunder.
 
Section 14.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES HERETO
HEREBYAGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, LOCATED IN THE BOROUGH OF MANHATTAN, AND THE FEDERAL COURTS LOCATED WITHIN
THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN THE PARTIES
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS INDENTURE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 15.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and shall
not affect the meaning or interpretation of any provision of this Agreement.
 
12

--------------------------------------------------------------------------------

Section 16.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.
 
Section 17.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, illegal or unenforceable, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions and terms of
this Agreement.
 
Section 18.  Limitation of Liability of Owner Trustee.  Notwithstanding anything
contained herein to the contrary, this instrument has been executed by
Wilmington Trust not in its individual capacity but solely in its capacity as
Owner Trustee of the Issuer and in no event shall Wilmington Trust in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder, as to all of
which recourse shall be had solely to the assets of the Issuer.  For all
purposes of this Agreement, in the performance of any duties or obligations of
the Issuer hereunder, the Issuer shall be subject to, and entitled to the
benefits of, the laws and provisions of Articles Six, Seven and Eight of the
Trust Agreement.  No recourse under any obligation, covenant or agreement of the
Issuer contained in this Agreement shall be had against any agent, independent
contractor, or other Person acting on behalf of the Issuer (including the
Administrator and the Owner Trustee) as such by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise: it being expressly agreed and understood that this agreement is
solely an obligation of the Issuer as a Delaware statutory trust, and that no
personal liability whatever shall attach to or be incurred by any agent,
independent contractor, or other Person acting on behalf of the Issuer
(including the Administrator and Owner Trustee), as such, under or by reason of
any obligations, covenants or agreements of the Issuer contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Issuer of any of its obligations, covenants or agreements,
either at common law or at equity, or by statute or construction, of every such
agent, independent contractor, or Person is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.
 
Section 19.  Third-Party Beneficiary.  The Indenture Trustee on behalf of the
Noteholders is an express third party beneficiary to this Agreement, is entitled
to the rights and benefits hereunder and may enforce the provisions hereof as if
it were a party hereto.
 
Section 20.  Nonpetition Covenant.  Each of the parties hereto covenants that it
will not at any time institute against, or join any Person in instituting
against, the Issuer or the Depositor any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings or other Proceedings under
any Insolvency Law in connection with any obligations relating to the Basic
Documents, and agrees that it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer or the Depositor.
 
Section 21.  Liability of Administrator.  Neither the Administrator nor any of
its directors, officers, employees or agents shall be under any liability to the
Issuer, the Depositor, either Trustee or the Noteholders, except as provided in
this Agreement, for any action taken or for refraining from the taking of any
action pursuant to this Agreement; provided, however, that this provision shall
not protect the Administrator against any liability by reason of willful
misfeasance, bad faith or negligence in the
13

--------------------------------------------------------------------------------

performance of its duties. The Administrator and any director, officer, employee
or agent of the Administrator may conclusively reasonably rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement or any other Basic Document.
 
Section 22.  Relocation.  If the Administrator’s acting as administrator of the
Issuer would cause a tax to be imposed by the State of California on the gross
income of the Issuer or on dealer intangibles deemed to be owned by the Issuer,
and if the Administrator does not assign this Agreement to a successor pursuant
to Section 12, the Administrator shall, if in its reasonable discretion it
believes it necessary, relocate its trust administrative functions such that the
Issuer shall not, as evidenced by an opinion of a nationally recognized
California tax counsel, reasonably satisfactory to the Owner Trustee, be subject
to said California tax on its gross income or on any dealer intangibles.
 
Section 23.  Patriot Act.  The parties hereto acknowledge that in accordance
with Section 326 of the Patriot Act, U.S. Bank and Mechanics Bank, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, are required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account.  The parties to this Agreement agree that they will provide U.S.
Bank and Mechanics Bank, as the case may be, with such information as either may
request in order for U.S. Bank and Mechanics Bank, as the case may be, to
satisfy the requirements of the Patriot Act.
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.
 

  CALIFORNIA REPUBLIC AUTO
RECEIVABLES TRUST 2018-1             By:
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
not in its individual capacity but solely as
Owner Trustee
         
 
By:
/s/ Patrick A. Kanar       Name:  Patrick A. Kanar       Title:    Banking
Officer          

 
 
 

--------------------------------------------------------------------------------

  MECHANICS BANK,
as Administrator          
 
By:
/s/ Nathan Duda       Name:  Nathan Duda       Title:    EVP, CFO          

 
 
 
 

--------------------------------------------------------------------------------

  U.S BANK NATIONAL ASSOCIATION,
not in its individual capacity
but solely as Indenture Trustee          
 
By:
/s/ Jose A. Galarza       Name:  Jose A. Galarza       Title:    Vice President
         

 
 
 
 





--------------------------------------------------------------------------------

 
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
as Owner Trustee
         
 
By:
/s/ Patrick A. Kanar       Name:  Patrick A. Kanar       Title:    Banking
Officer          

 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
POWER OF ATTORNEY
 
STATE OF DELAWARE                          }
                                                              }
COUNTY OF NEW CASTLE                 }
 
KNOW ALL MEN BY THESE PRESENTS, that Wilmington Trust, National Association, a
national banking association, not in its individual capacity but solely as owner
trustee (the “Owner Trustee”) for California Republic Auto Receivables Trust
2018-1 (the “Issuer”), does hereby make, constitute and appoint Mechanics Bank,
as administrator (the “Administrator”) under the Administration Agreement, dated
as of June 1, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Administration Agreement”), among the Issuer, the Owner Trustee, the
Administrator and U.S. Bank National Association, as Indenture Trustee, and its
agents and attorneys, as Attorneys-in-Fact to execute on behalf of the Owner
Trustee or the Issuer all such documents, reports, filings, instruments,
certificates and opinions as it should be the duty of the Owner Trustee or the
Issuer to prepare, file or deliver pursuant to the Basic Documents, including,
without limitation, to appear for and represent the Owner Trustee and the Issuer
in connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Issuer, and with full power to perform any and all
acts associated with such returns and audits that the Owner Trustee could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.
 
It is expressly understood and agreed that this Power of Attorney is executed
and delivered by Wilmington Trust, National Association, not individually or
personally, but solely as Owner Trustee.  Wilmington Trust, National Association
shall have no duty or obligation to manage or oversee the Attorney or make any
payment in respect of, register, record, sell, dispose of or otherwise deal with
the Trust’s property or activities (including any activities of any seller or
depositor, the Attorney or any other agent of the Issuer, or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby and nothing contained herein shall be construed as creating
any liability on Wilmington Trust, National Association, individually or
personally, to perform any covenant of the Trust either expressed or implied
contained in any document delivered hereunder, all such liability, if any, being
expressly waived by the Attorney and any Person in receipt of or relying on this
Power of Attorney and by any person claiming by, through or under any such
party.  Wilmington Trust, National Association will not make and is not bound to
make any investigation into any facts or matters stated or any statement,
instrument, opinion, report, notice, request, consent or other paper or document
delivered under or in connection with this Power of Attorney, and under no
circumstances shall Wilmington Trust, National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or the Owner
Trustee or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer or the
Owner Trustee hereunder, under any document or agreement executed by the
Attorney on behalf of the Issuer or Owner Trustee under any other related
documents and no implied duties shall exist hereunder with respect to Wilmington
Trust, National Association in its role as Owner Trustee.
A-1

--------------------------------------------------------------------------------

 
Notwithstanding anything herein to the contrary, this Power of Attorney does
not, and is not intended to, and will not be construed to, grant any authority
to the Attorney to (i) expand, increase, incur, or otherwise impose any duties,
liabilities or obligations of or on Wilmington Trust, National Association, as
Owner Trustee or in its individual capacity, (ii) grant, convey, mortgage,
transfer, attach, release, sell, manage, or otherwise deal with any property of
Wilmington Trust, National Association, or (iii) provide any guaranty or
indemnity by or from Wilmington Trust, National Association, as Owner Trustee or
in its individual capacity, for any reason whatsoever.
 
This Power of Attorney is not intended to extend or expand the powers granted to
Attorney under the Administration Agreement or to allow the Attorney to take any
action not authorized by the Administration Agreement. Notwithstanding anything
contained herein to the contrary, the Attorney shall not, without Wilmington
Trust, National Association's written consent: (i) initiate or permit the
initiation of any action, suit or proceeding under Wilmington Trust, National
Association's name, (ii) engage or permit the engagement of counsel to represent
Wilmington Trust, National Association in any action, suit or proceeding without
the written consent and approval of Wilmington Trust, National Association or
(iii) prepare, execute or deliver any government filings, forms, permits,
registrations or other documents or take any action with the intent to cause,
and that actually causes, Wilmington Trust, National Association to be
registered to do business in any State or subject it to jurisdiction other than
in the State of Delaware.
 
All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.
 
Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Administration Agreement.
 
EXECUTED this ____ day of June, 2018.
 
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
as Owner Trustee
         
 
By:
        Name:       Title:          


 
A-2

--------------------------------------------------------------------------------